Citation Nr: 1403567	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-49 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1980 to June 1983 and from June 1989 to June 1993.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 10 percent disability rating, effective October 16, 2008.

In November 2011, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

In February 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

Then, in a July 2012 rating decision, the RO denied entitlement to a TDIU.  In September 2012 and March 2013, the Board remanded this case to the AMC for additional development.  In a July 2013 rating decision, the AMC granted a 30 percent rating for PTSD, effective October 16, 2008.  

In an October 2013 decision, the Board granted an initial 50 percent rating for PTSD, effective October 16, 2008.  At that time, the Board remanded the Veteran's TDIU claim to the AMC for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a review of the evidence in this case reveals that the RO/AMC did not comply with the Board's October 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

While some of the ordered development was accomplished, such as obtaining an opinion from a VA physician, other action requested by the Board was not completed.

Specifically, in its October 2013 remand, the Board directed that an opinion be obtained from a VA dermatologist (physician) as to whether the Veteran's service-connected "disabilities (dermatitis and PTSD)" rendered him unable to obtain and maintain substantially gainful employment consistent with his educational level and work background.  The examiner was particularly requested to address the July 2013 VA skin examiner's opinion (to the effect that the Veteran was unable to work during flare-ups that occurred three times a year) and the opinions of the July 2012 psychologist and skin examiner and July 2013 psychologist, who opined that the Veteran was capable of working but did not provide rationales for their opinions.

In October 2013, a VA physician rendered an opinion that the Veteran would be employable in physical labor with allowances for possible flares of skin condition.  The examiner opined that the Veteran would be employable for any physical position without limitations if allergens were avoided and had no limitations on sedentary labor.  However, the examiner did not comment on the effect of the Veteran's dermatitis and PTSD on his ability to work, as directed by the Board.  Stegall.

Recent medical records (not examination reports) regarding the Veteran's treatment at the VA medical center (VAMC) in West Roxbury (Boston Healthcare System (HCS)), dated since July 2011, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all clinical records (not examination reports) regarding the Veteran's treatment at the Boston HCS (West Roxbury VAMC), dated since July 2011 and from any additional VA and non-VA medical provider.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012).

2. Then, return the Veteran's claims file and a copy of this remand to the VA physician who provided the October 30, 2013 opinion to obtain an opinion as to whether the Veteran's service-connected disabilities (dermatitis and PTSD) render him unable to obtain and maintain substantially gainful employment.  (If that physician is unavailable, refer the Veteran's file to another similarly qualified dermatologist.  A clinical evaluation should be scheduled only if deemed warranted by the examiner.)  The examiner is advised that:

a. service connection is currently in effect for dermatitis, evaluated as 60 percent disabling, and PTSD, evaluated as 50 percent disabling;

b. the Veteran earned a General Equivalency Diploma (GED); and 

c. has work experience as a construction worker (framer) for four years and a floor installer.

d. The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (dermatitis and PTSD) render him unable to obtain and maintain substantially gainful employment, considering his education level (GED) and work background.  

e. In rendering an opinion, the examiner should also consider the post-service treatment records; the Veteran's medical history; his June 2012 TDIU claim (VA Form 21-8940); and the opinions of the July 2012 and July 2013 VA skin and mental health examiners.

f. The opinion should include reasons that address whether the Veteran could secure and maintain an occupation requiring only sedentary work.

3. Then, readjudicate the claim for a TDIU.  If the claim remains denied, furnish the Vetran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


